Citation Nr: 1711352	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel












INTRODUCTION

The Veteran had active service from March 1961 to February 1984.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advance age.  38 C.F.R. § 20.900(c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There are outstanding VA treatment records dated prior to February 8, 2007; from December 30, 2008, to March 16, 2010; and from March 16, 2010, to August 31, 2015.  All outstanding and available records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate development to obtain all pertinent, outstanding medical records, including any Andrews Medical Center records and all VA treatment records dated prior to February 8, 2007, from December 30, 200, to March 16, 2010, and March 16, 2010, to August 31, 2015.  

2.  Then, readjudicate the claim for service connection.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran with a supplemental statement of the case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




